DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the use of the term “modules” in claims 1, 3, 6-9, and 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 3, 6-9 and 11 recite the term “module” with various types of functional language, which invokes 112(f). This is interpreted under 112(f) according to the three-prong test, despite not using the word “means”, as being a generic placeholder accompanied by functional language and lacking sufficient modifying structure to the generic placeholder. The following are instances where the term “module” is accompanied by functional language: 
Claim 1 recites “a communications module”. 
Claims 1, 6-9 and 11 recite “a patient insulin sensitivity determination module”. 
Claims 1 and 11 recite “an insulin dosage calculation module”. 
Claim 3 recites “an estimation module”. 
Claims 8 and 9 recite “a patient physical activity module”.
The term “module” is determined by the examiner to be a processor or computer program  capable of the functionality of the functional language descriptor (communications, insulin sensitivity determination, insulin dosage calculations, estimation or patient physical activity), and may be incorporated in the controller, which is disclosed in [0135] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 13 ends with “where in the device is configured to:” rather than “comprising:” or “consisting of:”. It is unclear whether the claim is open-ended or closed-ended. Examiner recommends the terms “comprising” or “consisting of”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention fails the 2-
Prong test for patent eligibility, as being a machine and a judicial exception without
significantly more.

Step 1 of the 2 Prong test is to determine whether the claimed invention fall within one of the
four categories of patentability. Claims 1-12 correlate to a machine for controlling insulin dosages; and therefore pass this test.
Step 2A Prong 1 of the 2 Prong test is to determine whether the claims recite an abstract idea,
law of nature, or natural phenomenon. Claims 1-12  correlate to an abstract idea of calculating an insulin doses based on a patient insulin sensitivity data as well as other input factors.
Step 2A Prong 2 of the 2 Prong test is to determine whether the claims recite additional
elements that integrate the judicial exception into a practical application.
Claims 1-4 and 6-11 do not recite additional elements. These claims further detail the insulin calculation or methods of calculating insulin dose.
Claim 5 recites the combination of an insulin pump with the system of claim 1, however the system of claim 1 does not utilize the insulin pump to dispense an insulin dosage based on the calculations of the system of claim 1. The pump of claim 5 is simply configured to dispense to a patient and does not have a clear connection to the data processing of claim 1 and therefore would not be sufficient in applying the combination system of claim 1 and 5 into a practical application.
Claim 12 recites displaying the output insulin dosage on a display.
Step 2B of the 2 Prong test is to determine whether the claims recite additional elements that
amount to significantly more than the judicial exception. Claim 12 incorporates an
additional element such as a display which displays the insulin output data, however this would have been common in the field to one of ordinary skill in the art, at the time of the invention, and would therefore not amount to significantly more than the judicial exception. Applicant’s specification specifically cites application “WO 2015/003124” in [0039] which teaches the use of an LCD screen for displaying data (page 21, lines 5-15) proving that it is known in the art and would therefore not amount to significantly more. 
Claims 1-11 do not recite further additional elements.
If the claims were to utilize the controller’s calculations and determinations to perform some sort of action or practical application, for instance to utilize the insulin pump of claim 5 to dispense an insulin dose clearly defined by the calculations/data processing of claim 1, then the claims would overcome the 101 rejection.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US 2014/0066892) hereinafter referred to as Keenan in view of Alferness (US 2011/0077930) hereinafter referred to as Alferness.

Regarding Claim 1, Keenan discloses a controller for determining an insulin dose ([0010] an electronic controller for an insulin infusion), comprising: a communications module configured to receive interstitial fluid glucose concentration from a glucose monitor ([0113-0114] sensor communication system to carry sensor signal 16 to the controller 12, [0118] electrodes of sensor in contact with interstitial fluid), and receive insulin delivery data ([0011] closed loop system receives “insulin-delivered data”); 
a patient insulin sensitivity determination module configured to determine patient insulin sensitivity ([0162] controller measuring individual’s insulin sensitivity), the insulin delivery data ([0522] use of insulin delivery data for user), an estimated glucose rate of appearance ([0522] calculating insulin amount based on estimated glucose), and an estimated insulin concentration ([0521] using estimated active insulin in body of user), wherein the estimated glucose rate of appearance is determined from a meal compartment ([0321] anticipated carbohydrate content of a meal and releasing insulin before glucose concentration begins to rise) including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model ([0194] shows the use of a two-step model of insulin dosages, an upfront requested basal using faster acting insulin and a second slower model to correct for the changes in glucose at a later time using a time delay); 
and an insulin dosage calculation module configured to calculate an insulin dose based on the determined patient insulin sensitivity that is specific to a patient ([0011] controller using historical glucose data to calculate predicted glucose value with sensed glucose value, [0147] adjustments in insulin sensitivity based exercise, [0162] changes in insulin dose based on patient insulin sensitivity). 
Keenan does not specifically state a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration. While Keenan mentions getting glucose data from interstitial fluid and factoring in user insulin sensitivity, Keenan does not specifically state determining the insulin sensitivity based on the glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user. 

Regarding Claim 2, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses wherein the glucose monitor is configured to provide the measured interstitial fluid glucose concentration as an approximation of patient blood glucose (intended use; the patient insulin sensitivity determination module performs the claimed functions on the received concentration regardless of how the glucose monitor, which is not claimed as part of the controller, derives the concentration; [0118] electrodes in contact with interstitial fluid, [0182] the use of a glucose sensor in the interstitial fluid, how it correlates to blood glucose, and a filter to correct for the delay between the interstitial glucose and blood glucose).

Regarding Claim 3, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses an estimation module configured to calculate the estimated glucose rate of appearance ([0522] calculating insulin amount based on estimated glucose) and the estimated insulin concentration, wherein the estimated insulin concentration is determined from an insulin compartment ([0521] using estimated active insulin in body of user. Keenan discloses that the estimated glucose and estimated insulin concentration are calculated separately and would therefore be individual their own compartments).

Regarding Claim 4, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses wherein at least one of the estimated glucose rate of appearance or the estimated insulin concentration is estimated based on an adaptation of a Kalman filtering process ([0188] controller employs Kalman filtering for glucose concentration).

Regarding Claim 5, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses in combination with an insulin pump, wherein the insulin pump is configured to dispense the insulin dose to the patient ([0120] using an infusion pump in combination with glucose processing for administering insulin to a patient).

Regarding Claim 6, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses wherein the device is configured to receive a weighted value of the measured glucose concentration ([0011] using historical glucose data to calculate predicted glucose value with sensed glucose value, [0147] adjustments in insulin sensitivity based on exercise, [0162] changes in insulin dose based on patient insulin sensitivity).
Keenan does not specifically state that patient insulin sensitivity determination module is based on the interstitial fluid weighted glucose concentration. While Keenan mentions getting glucose data from interstitial fluid, factoring in user insulin sensitivity and using weighted factors such as historical data and patient activity, Keenan does not specifically state determining the insulin sensitivity based on the weighted glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity based on the weighted glucose factors in order to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user.

Regarding Claim 7, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses wherein the patient insulin sensitivity determination module is configured to compensate for measurement noise ([0188] controller employs Kalman noise filtering for glucose concentration and therefore patient insulin sensitivity as glucose data is used to calculate insulin sensitivity)
Keenan does not explicitly disclose where the insulin sensitivity is determined to compensate for calibration. However Alferness teaches patient insulin sensitivity determination module is configured to compensate for calibration ([0091-0095] calibrations having an effect on the insulin sensitivity and the recalculating of the insulin sensitivity coefficient in regards to the calibration changes).
It would have been obvious for one of ordinary skill in the art, at the time of the application, to include the insulin sensitivity calibration compensation of Alferness in the system of Keenan in order to maintain an accurate patient insulin sensitivity factor over time and over multiple calibrations. 

Regarding Claim 8, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses a patient physical activity module configured to collect patient physical activity information ([0321] factoring exercise period, anticipated exercise and exercise intensity to anticipate changes in glucose).
Keenan does not disclose wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module.
However Alferness teaches wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module ([0075] factoring patient exercise into their level of insulin sensitivity).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the insulin sensitivity change due to exercise, as taught by Alferness, in the system of Keenan in order to maintain accurate insulin delivery predictions even when the patient’s body is more or less receptive to the insulin dosages. 

Regarding Claim 10, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses using specified patient dietary habit ([0321], anticipated carbohydrate content of meals, [0540] mathematical models factoring insulin sensitivity and meal intake).
Keenan does not disclose where the patient insulin sensitivity is based in part on dietary habit. 
However, Alferness teaches patient insulin sensitivity is based in part on a specified patient dietary habit ([0062]) insulin resilience is proportional to healthy diet, [0122] positive change in diet may reverse insulin resistance).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the insulin sensitivity calculation incorporating habitual meal factors, as taught by Alferness, in the system of Keenan in order to build more complete historical patient data ([0011]) which Keenan uses better tailor the insulin dosages to the individual patient.

Regarding Claim 11, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses the controller in combination with a single housing enclosing at least the glucose monitor, the patient insulin sensitivity determination module, and the insulin dosage calculation module ([0116] the controller [which is responsible for insulin sensitivity determinations and insulin dose determinations as disclosed in claim 1] is located with the infusion device and the sensor system all within one housing).

Regarding Claim 12, Keenan and Alferness disclose the limitations of Claim 1. Keenan further discloses wherein the controller is configured to output the insulin dose to a display device ([0151] controller to display amount of insulin to be delivered).

Regarding Claim 13, Keenan discloses a device for administering insulin (“device” is interpreted, in light of the specification, as a structure having a controller; [0010] an electronic controller for an insulin infusion), wherein the device is configured to: receive interstitial fluid glucose concentration measurements from a glucose monitor ([0118] electrodes of sensor in contact with interstitial fluid); receive insulin delivery data ([0011] closed loop system receives “insulin-delivered data”); 
determine patient insulin sensitivity based on the received glucose concentration measurements ([0162] controller measuring individual’s insulin sensitivity), the received insulin pump data ([0006] data regarding amount of on board insulin), an estimated glucose rate of appearance ([0522] calculating insulin amount based on estimated glucose), and an estimated insulin concentration ([0521] using estimated active insulin in body of user), wherein the estimated glucose rate of appearance is determined from a meal compartment ([0321] anticipated carbohydrate content of a meal and releasing insulin before glucose concentration begins to rise) including a first meal absorption model and a second meal absorption model, the first meal absorption model being faster than the second meal absorption model ([0194] shows the use of a two-step model of insulin dosages, an upfront requested basal using faster acting insulin and a second slower model to correct for the changes in glucose at a later time using a time delay); 
determine an insulin dose based on the determined patient insulin sensitivity that is specific to a patient([0147] variable insulin sensitivity based on individual patient, [0162] using insulin sensitivity in insulin determination); and administer the determined insulin dose to the patient ([0120-0122] administering insulin to patient based on glucose monitoring).
Keenan does not specifically state a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration. While Keenan mentions getting glucose data from interstitial fluid and factoring in user insulin sensitivity, Keenan does not specifically state determining the insulin sensitivity based on the glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user.

Regarding Claim 14, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the received interstitial fluid glucose concentration is an approximation of patient blood glucose ([0118] electrodes in contact with interstitial fluid, [0182] the use of a glucose sensor in the interstitial fluid, how it correlates to blood glucose, and a filter to correct for the delay between the interstitial glucose and blood glucose).

Regarding Claim 15, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the device is configured to determine the estimated insulin concentration from an insulin compartment ([0521] using estimated active insulin in body of user).

Regarding Claim 16, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein at least one of the estimated glucose rate of appearance or the estimated insulin concentration is estimated based on an adaptation of a Kalman filtering process ([0188] controller employs Kalman noise filtering for glucose concentration rate increase).

Regarding Claim 17, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the performs insulin calculations based on a weighted value of the measured interstitial fluid glucose concentration ([0011] using historical glucose data to calculate predicted glucose value with sensed glucose value, [0147] adjustments in insulin sensitivity based on exercise, [0162] changes in insulin dose based on patient insulin sensitivity).
Keenan does not specifically state that patient insulin sensitivity determination module is based on the interstitial fluid weighted glucose concentration. While Keenan mentions getting glucose data from interstitial fluid, factoring in user insulin sensitivity and using weighted factors such as historical data and patient activity, Keenan does not specifically state determining the insulin sensitivity based on the weighted glucose readings from the interstitial fluid.
However Alferness teaches a patient insulin sensitivity determination module is configured to determine patient insulin sensitivity based on the interstitial fluid glucose concentration ([0091] “personal insulin sensitivity can be determined by adapting interstitial, tissue, or cellular glucose levels”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the glucose data from the interstitial fluid, as taught by Alferness, in the device of Keenan to calculate the patient insulin sensitivity based on the weighted glucose factors in order to allow the glucose sensor to be placed at a more shallow depth in the user and therefore cause less irritation to the user.

Regarding Claim 18, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses wherein the device is configured to compensate the determined patient insulin sensitivity for measurement noise ([0188] controller employs Kalman noise filtering for glucose concentration and therefore patient insulin sensitivity as glucose data is used to calculate insulin sensitivity)
Keenan does not explicitly disclose where the insulin sensitivity is determined to compensate for calibration. However Alferness teaches patient insulin sensitivity determination module is configured to compensate for calibration ([0091-0095] calibrations having an effect on the insulin sensitivity and the recalculating of the insulin sensitivity coefficient in regards to the calibration changes).
It would have been obvious for one of ordinary skill in the art, at the time of the application, to include the insulin sensitivity calibration compensation of Alferness in the system of Keenan in order to maintain an accurate patient insulin sensitivity factor over time and over multiple calibrations.

Regarding Claim 19, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses a patient physical activity module configured to receive patient physical activity information ([0321] factoring exercise period, anticipated exercise and exercise intensity to anticipate changes in glucose).
Keenan does not disclose wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module.
However Alferness teaches wherein a patient insulin sensitivity determined by the patient insulin sensitivity determination module will be based in part on patient physical activity information collected by the patient physical activity module ([0075] factoring patient exercise into their level of insulin sensitivity).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the insulin sensitivity change due to exercise, as taught by Alferness, in the system of Keenan in order to maintain accurate insulin delivery predictions even when the patient’s body is more or less receptive to the insulin dosages.

Regarding Claim 21, Keenan and Alferness disclose the limitations of Claim 13. Keenan further discloses using specified patient dietary habit for insulin dosage calculations ([0321], anticipated carbohydrate content of meals, [0540] mathematical models factoring insulin sensitivity and meal intake).
Keenan does not disclose where the patient insulin sensitivity is based on dietary habit. 
However, Alferness teaches patient insulin sensitivity is based in part on a specified patient dietary habit ([0062]) insulin resilience is proportional to healthy diet, [0122] positive change in diet may reverse insulin resistance).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to use the insulin sensitivity calculation incorporating habitual meal factors, as taught by Alferness, in the system of Keenan in order to build more complete historical patient data ([0011]) which Keenan uses better tailor the insulin dosages to the individual patient.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan in view of Alferness, as shown above in claim 1 and claim 13, and further in view of Breton (WO 2009/009528) hereinafter referred to as Breton.

Regarding Claim 9, Keenan and Alferness disclose the limitations of Claim 1 as stated above. Keenan further discloses a patient physical activity module configured to collect patient circadian rhythm information ([0321] factoring the start and anticipated duration of sleep and the change in glucose as a result). While Keenan mentions the use of factoring sleep cycles in the glucose determinations, Keenan does not disclose wherein the patient insulin sensitivity determined by the patient insulin sensitivity determination module will based in part on the patient circadian rhythm information.
However, Breton teaches patient insulin sensitivity determined by the patient insulin sensitivity determination module will based in part on the patient circadian rhythm information ([Page 3, lines 23-30 through page 4 lines 1-18], insulin sensitivity changes over time and has natural circadian cycles and must therefore be factored when tracking insulin sensitivity for bolus dosages)
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the circadian rhythm of insulin sensitivity, as taught by Breton, in the insulin calculations of Keenan in order to adjust for day and night differences in a patient’s insulin resistance.

Regarding Claim 20, Keenan and Alferness disclose the limitations of Claim 13 as stated above. Keenan further discloses wherein the device is configured to receive patient circadian rhythm information ([0321] factoring the start and anticipated duration of sleep and the change in glucose as a result). While Keenan mentions the use of factoring sleep cycles in the glucose determinations, Keenan does not disclose wherein the patient insulin sensitivity determined by the patient insulin sensitivity determination module will based on the patient circadian rhythm information.
However, Breton teaches patient insulin sensitivity determined by the patient insulin sensitivity determination module will based on the patient circadian rhythm information ([Page 3, lines 23-30 through page 4 lines 1-18], insulin sensitivity changes over time and has natural circadian cycles and must therefore be factored when tracking insulin sensitivity for bolus dosages)
It would have been obvious to one of ordinary skill in the art, at the time of the application, to factor the circadian rhythm of insulin sensitivity, as taught by Breton, in the insulin calculations of Keenan in order to adjust for day and night differences in a patient’s insulin resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791